PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/868,947
Filing Date: 29 Sep 2015
Appellant(s): Guided Therapy Systems, LLC



__________________
James M. Schleicher
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/16/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/15/201 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim(s) 28 is/are objected to because of the following informalities: 
Claim 28, Line 13 states, “the first conformal region” should be --the first shaped conformal region--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 28-29, 31-33 & 37-39 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Koop et al. (U.S. Patent 6,413,253 B1).
Claim 28:  Koop teaches:
A method for treating a surface of skin with an ultrasound system (Abstract)
the method comprising:
a)    directing, using the ultrasound system 
[system] (Figure 1A, Element 100’ and Col. 3, Line 47) 
coupled to the surface of skin 
[heat sink 114 is provided directly on the surface 116 of material 118] (Col. 4, Line 52-53 wherein the heat sink is disclosed as part of the overall system) [tip probe to the surface of the tissue being treated] (Col. 5, Line 1-5 and as shown in Figure 1A), 
a first ultrasound energy into the surface of skin 
(Figure 1A, Element 130; Col. 3, Line 47 and Col. 6, Line 31-32 & 39-45) 
thereby creating a first shaped conformal region of elevated temperature in the surface of skin 
[AltContent: textbox (Drawing 1)]
    PNG
    media_image2.png
    200
    425
    media_image2.png
    Greyscale
[temperature increase in surrounding non-target or other portions of the epidermis] (Col. 7, Line 63 – Col. 8, Line 4 and Claim 1); and

Examiner’s Note:
		Koop teaches pre-warming both the surface and subsurface of the tissue (Claim 1).  The subsurface is the targeted portions for the treatment and the surface is the non-targeted area.  Drawing 1 demonstrates an example of the first shaped conformal region (as indicated by the dot/dashed line pattern) that is affected by the pre-warming as disclosed by Koop.

Koop teaches:
b) directing, using the ultrasound system 
[system] (Figure 1A, Element 100’ and Col 6, Line 28) 
coupled to the surface of skin 
[heat sink 114 is provided directly on the surface 116 of material 118] (Col. 4, Line 52-53 wherein the heat sink is disclosed as part of the overall system) [tip probe to the surface of the tissue being treated] (Col. 5, Line 1-5 and as shown in Figure 1A), 
a second ultrasound energy into the subsurface surface of skin 
(Figure 1A, Element 102’ and Col. 6, Line 31-32 & 39-45)
thereby creating a second shaped conformal region of elevated temperature in the subsurface of skin 
[AltContent: textbox (Drawing 2)]
    PNG
    media_image3.png
    182
    469
    media_image3.png
    Greyscale
[delivery of pulsed energy causes the subsurface target portion of tissue to be raised to a target treatment temperature] (Claim 1) 
Examiner’s Note:
	Koop teaches treating the subsurface of the tissue in a second shaped conformal region after the pre-warming steps.  Drawing 2 demonstrates the second conformal region (as indicated by the black box) does not include the surface.




Koop teaches:
[AltContent: textbox (Drawing 3)]
    PNG
    media_image4.png
    200
    425
    media_image4.png
    Greyscale
wherein the first shaped conformal region of elevated temperature and the second shaped conformal region of elevated temperature have different shapes, sizes, or orientations, or a combination thereof (See Drawing 3)

Examiner’s Note:
	The two shaped conformal regions as taught by Koop are disclosed as including different regions, wherein the first region includes the surface and subsurface and the second region includes just the subsurface.  The drawing above demonstrates how the second shaped conformal region and the first shaped conformal region have at least different shapes and sizes due to the disclosure of the regions being different.  

Koop teaches:
wherein at least a portion of the second shaped conformal region of elevated temperature is below at least a portion of the first conformal region of elevated temperature (See Drawing 4)

[AltContent: textbox (Drawing 4)]
    PNG
    media_image5.png
    200
    424
    media_image5.png
    Greyscale

Examiner’s Note:
Drawing 4 demonstrates a portion (as indicated by the oval within the dot/dashed line pattern region) of the first shaped conformal region and a portion (as indicated by the rectangle within the black box region) of the second conformal region)

Koop teaches:
wherein the first ultrasound energy creates a transitional biological effect on the surface of skin without causing cell death, without causing a scar, and without causing permanent damage to the surface of the skin
[temperature increase in surrounding non-target or other portions of the epidermis] (Col. 7, Line 63 – Col. 8, Line 4 and Claim 1);
wherein the second ultrasound energy creates a thermal effect to the subsurface of the skin, and
[delivery of pulsed energy causes the subsurface target portion of tissue to be raised to a target treatment temperature] (Claim 1) and [to effect the desired treatment or other physiological change to the target portions 120 of material 118] (Col. 6, Line 56-57)
wherein step a), step b), or step a) and b) initiate a permanent biological effect to the subsurface of the skin
[with an appropriate heat sink produce an optimum thermal profile in skin tissue for collagen shrinkage and hair removal](Col 4. Line 55-57) [selectively heats a subsurface portion in tissue to cause collagen shrinkage or collagen regeneration in skin](Col 3. Line 20-22)
Koop teaches, “Material preheating may be accompanied by, at the time either prior to, concurrently with or subsequent to surface cooling” (Col. 3, Line 56-58).  Further Koop teaches, “It will be understood that cooling may be initiated before, concurrently with or after initiating delivery of energy to the material” (Col. 9, Line 3-5).    
Based on the teachings of Koop above, Koop teaches the simultaneously directing a first ultrasound energy and second ultrasound energy simultaneously based on the disclosure of Koop in relation to when the preheating and treatment to the cooling step.  Koop discloses the preheating concurrently with the cooling and the delivery of energy concurrently with the cooling.  Accordingly, Koop teaches preheating and treatment simultaneously during the cooling.  The Koop reference inherently possesses the properties of simultaneously directing first and second ultrasound energy.  Koop is thus anticipatory.
Claim 29:  Koop teaches wherein step a), step b), or step a) and b) create an optically visible effect on the surface of the skin.
[with an appropriate heat sink produce an optimum thermal profile in skin tissue for collagen shrinkage and hair removal](Col 4. Line 55-57) [selectively heats a subsurface portion in tissue to cause collagen shrinkage or collagen regeneration in skin](Col 3. Line 20-22)
Claim 31:  Koop teaches wherein the optically visible effect on the surface of the skin can be smoothing skin texture 
[an optimum thermal profile in skin tissue for…hair removal] (Col 4. Line 55-57)
Examiner’s Note:  Removing hair is understood to make skin smoother.
Claim 32:  Koop teaches wherein the permanent biological effect is partially shrinking collagen
[selectively heats a subsurface portion in tissue to cause collagen shrinkage…in skin](Col 3. Line 20-22 and Col 4. Line 55-57)
Claim 33:  Koop teaches wherein the permanent biological effect is collagen remodeling
[selectively heats a subsurface portion in tissue to cause …collagen regeneration in skin](Col 3. Line 20-22 and Col 4. Line 55-57)
Claim 37:  Koop teaches wherein the secondary energy is a photon-based energy
[photonic](Col. 6, Line 53-57) [The secondary energy source 130 may consist of a similar energy source 102'] (Col. 6, Line 32-35)
Claim 38:  Koop teaches wherein the optically visible effect to the surface of the skin is a cosmetic effect
[an optimum thermal profile in skin tissue for…hair removal] (Col 4. Line 55-57)
Claim 39:  Koop teaches wherein the first or second conformal region of elevated temperature is created through an adjustment of spatial parameters of the first and/or second ultrasound energy, temporal parameters of the first and/or second ultrasound energy, or a combination of spatial and temporal parameters of the first and/or second ultrasound energy (See Figure 3)

Claim(s) 30 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Koop et al. (U.S. Patent 6,413,253 B1) as evidenced by Riahi et al. (Riahi, Ryan R, and Philip R Cohen. “Laptop-induced erythema ab igne: Report and review of literature.” Dermatology online journal vol. 18,6 5. 15 Jun. 2012; enclosed herein).
Claim 30:  Koop teaches wherein the transitional biological effect is erythema
[temperature increase in surrounding non-target or other portions of the epidermis] (Col. 7, Line 63 – Col. 8, Line 4 and Claim 1)
Examiner’s Note: Erythema can result from thermal radiation exposure insufficient to cause a burn (See Abstract for the attached article by Riahi et al.).  Koop discloses thermal radiation exposure that is insufficient to case a burn [between about 40°C and about 50 °C] (Col. 7, Line 50-51 of Koop) and Riahi provides the evidence that the temperature range inherently causes the tissue effect of erythema [range of 43-47°C can cause the condition] (Discussion Section of Riahi).

Claim(s) 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koop et al. (U.S. Patent 6,413,253 B1) and further in view of Slayton et al. (U.S. Patent 6,623,430 B1).
Claim 34:  Koop fails to teach administering a medicant.  However, Slayton teaches administering a medicant to the surface and the subsurface of the skin (Abstract and Col. 4, Line 50-54) in order to enhance the therapeutic treatment (Col. 4, Line 51-54)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Koop to include the medicant as taught by Slayton in order to enhance the therapeutic treatment (Col. 4, Line 51-54).

Claim(s) 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koop et al. (U.S. Patent 6,413,253 B1) and further in view of Slayton et al. (U.S. Patent 6,623,430 B1) and Anderson et al. (U.S. Patent Application   2002/0161357 A1).
Claim 35:  Koop fails to teach administering a medicant and a third ultrasound energy.  However, Slayton teaches activating the medicant in at least one of the surface and the subsurface of the skin in order to enhance the therapeutic treatment (Col. 4, Line 51-54)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Koop to include the medicant as taught by Slayton in order to enhance the therapeutic treatment (Col. 4, Line 51-54).
Koop fails to teach a third energy.  However, Anderson teaches a third energy (Para 0035 and Figure 22A) in order to treat more areas simultaneously (Para 0035) which results in decreasing treatment time. 
[focused one or more beams 222 directed to a selected one or more treatment or target portions 214][system 212 may focus to all or a selected subset of portions 214 simultaneously] where more than two elements of 214 are disclosed in Figure 22A
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Koop to include the third energy as taught by Anderson in order to treat more areas simultaneously (Para 0035) which results in decreasing treatment time.

Claim(s) 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koop et al. (U.S. Patent 6,413,253 B1) and further in view of Anderson et al. (U.S. Patent Application   2002/0161357 A1).
Claim 36:  Koop teaches delivering a secondary energy to the subsurface of the skin
[delivery of pulsed energy causes the subsurface target portion of tissue to be raised to a target treatment temperature] (Claim 1) 
Koop fails to teach delivering a secondary energy to the surface and the subsurface of the skin.  However, Anderson teaches delivering a secondary energy to the surface and the subsurface of the skin [selected portion of the volume] (Page 4, Para 0035 & Page 3, Para 0017) [a first depth closer to DE junction 206 to a second deeper depth](Para 0039) in order to obtain the preferred target shape for applications where this is desirable (Para 0039)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Koop to include the secondary energy to the surface and subsurface as taught by Anderson in order to obtain the preferred target shape for applications where this is desirable (Para 0039).

Applicant’s arguments, see Page 5, filed 12/14/2020, with respect to the Claim Objection have been fully considered and are persuasive.  The Objection of the Claim has been withdrawn.  However, a new Claim Objection is pending above.


(2) Response to Argument 
For the above reasons, it is believed that the rejections should be sustained.

In Response to Section VII. ARGUMENT
The Examiner contends that the rejections of the claims are proper for a number of reasons.  First, the Examiner contends that the claims were given the broadest reasonable interpretation in light of the Specification.  Second, the combined references teach or suggest each and every element of the claimed invention.  Third, the Examiner’s analysis is sound and supports the corresponding conclusions.

In Response to Section VII Part 1 – The Examiner’s Interpretation of the Claims exceeds the Broadest Reasonable Interpretation
The Applicant contends that the Examiner’s interpretation of the claims exceeds the broadest reasonable interpretation.  Specifically, the Applicant contends that the Examiner is not applying the broadest reasonable interpretation standard to the first and second shaped conformal regions of elevated temperature having different shapes, sizes, or orientations, or a combination thereof, wherein at least a portion of the second shaped conformal region of elevated temperature is below at least a portion of the first conformal region of elevated temperature. 
The Applicant further explains that the Examiner is effectively ignoring the claim term of conformal and that any region of elevated temperature is a conformal region of elevated temperature.  The Applicant points to the Examiner citing the Appellant’s specification regarding spatial control of ultrasound energy on Page 14 of Final Office Action mailed 04/15/2021.  For the sake of convenience, the citation will be reproduced below:
 The Examiner respectfully disagrees.  Regarding the argument that the Examiner is ignoring the word “conformal”, the Examiner contends that the Applicant merely alleges that the interpretation of the Examiner is inconsistent with the Specification of the Applicant and the broadest reasonable interpretation standard.  However, no further explanation is provided as to where within the Specification the inconsistencies are.  Regardless the Examiner will review the Specification as originally filed to support the current prior art rejection.  First reviewing Para 0081-0082 of the Specification, it states:
…ultrasound probe 105 is configured with the ability to controllably produce conformal distribution of elevated temperature in soft tissue within ROI 115 through precise spatial and temporal control of acoustic energy deposition, i.e., control of ultrasound probe 105 is confined within selected time and space parameters…

…spatial control can include but are not limited to geometry configuration of ultrasound probe 105 or transducer assembly…

The Specification of the Applicant is clear that spatial control in the formation of shaped conformal regions is due to the geometry of the ultrasound probe.  The Examiner contends that Koop has a geometry to its probe face as shown above in Drawing 1, Element 114.  Koop further teaches temporal control in Col. 5, Line 59-62 and Figure 3 by teaching predetermined timing sequences and timer circuits.  The Examiner contends that based on the broadest most reasonable interpretations in view of the Specification of the Applicant, the prior art teachings of Koop read on the shaped conformal regions as claimed.
Based on the citation above, the analysis of the Examiner was based on applying the broadest reasonable interpretation in light of the Specification.  The Examiner cited the specific paragraphs from the Specification of the Applicant in support of the applied interpretation.  The Examiner notes that the Specification of the Applicant does not support a special definition of “conformal” or what the specific definition of “conformal” is.  The Examiner acknowledges that a special definition or any definition is not required.  However, the MPEP provides guidance as to how an Examiner should apply the broadest reasonable interpretation in light of the Specification to the claim terms.  
According the MPEP 2173.01, it states:
Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989)

For the purpose of understanding the meaning of “conformal” in terms of its ordinary and customary meaning, the Examiner provides the Collins dictionary definition of conformal herein:
conformal1
in American English
(kənˈfɔrməl)
ADJECTIVE
1.  Ancient Mathematics
of a transformation in which corresponding angles are equal
2.  designating or of a map projection in which shapes at any point are true, but areas become increasingly exaggerated

The Examiner contends that the term, conformal, is a term of art within mapping and mathematics.  The term is not traditionally used within the art of ultrasound.  This does not mean the term is indefinite or not understood.  The MPEP is clear that the greatest of clarity is obtained when the specification serves as a glossary for the claim terms.  In view of the MPEP, the Examiner bases the interpretation based on structures disclosed within the Specification of the Applicant to understand how the conformal regions are being formed.  The Specification of the Applicant makes it clear that it is done through two elements: spatial and temporal control.  Spatial control, the Applicant discloses, can be based on the geometry of the ultrasound probe as described above and temporal control is based on time and space parameters.  
The Applicant submitted arguments with respect to the Examiner’s analysis of spatial control.  The Applicant asserts that Koop doesn’t disclose an ultrasound probe at all.  The Examiner respectfully disagrees.  There are four instances within Koop that refers to a probe.  One specific reference to a probe by Koop occurs in Col. 5, Line 1-5:
Providing a glass or sapphire tip probe to the surface of the tissue being treated, while transparent to the radiation being delivered to the tissue, will act as an efficient and convenient passive-type heat sink 114 for the surface layers of the skin or for other applications (emphasis added)

The Examiner points to Element 114 of Figure 1 of Koop which is being described by Koop as a tip probe.  The Examiner contends that the argument that Koop does not teach an ultrasound probe at all is inaccurate.  The Examiner contends that Koop teaches a probe and ultrasound [device such as, but not limited to, any intense light source,…ultrasound or other source of electromagnetic energy which penetrates into regions of tissue] (Col. 3, Line 42-48).  As evidenced by the disclosure above of Koop, an ultrasound probe is disclosed.
The Applicant asserted that the Examiner oversimplified the disclosure of the Applicant.  The Examiner contends that the Examiner acknowledged within the Final Office Action mailed 04/15/2021 the two elements as disclosed by the Specification of the Applicant: spatial and temporal control.  The Examiner contends that the rejection demonstrates how the invention of Koop provides the same spatial and temporal control with the structural elements of Koop used for providing the control to similarly produce the same conformal regions as the Applicant.  Additionally, Koop discloses the method steps to produce the same conformal regions.  The Applicant provides arguments to only the one of spatial control.  Further the arguments with respect to Koop lacking any teaching of the probe are inaccurate as well.  The Examiner also notes that “probe” is not even a claim limitation.  The Examiner contends that the arguments of the Applicant fail to point out how the claims recite structure or steps that are different from the prior art of Koop.  The claims of the Applicant broadly recite effects but not the structure or steps to achieve the desired effects.  The Examiner contends that such a claim construction allows for broader interpretation of the claims than the Applicant intends.  Applicant’s arguments are focused on features of the spatial and timing controls of the specification that are not reflected in the current claim limitations.
The Applicant submitted arguments that the word “shaped” was ignored by the Examiner.  The Examiner contends that similar to the claim term, conformal, above, the same analysis applies.  The analysis of shaped by the Examiner was based on applying the broadest reasonable interpretation in light of the Specification.  
The Examiner notes that the Specification of the Applicant does not support a special definition of “shaped” or what the specific definition of “shaped” is.  The Examiner acknowledges that a special definition or any definition is not required.  However, the MPEP provides guidance as to how an Examiner should apply the broadest reasonable interpretation of the claim terms.  
According to the MPEP 2173.01, it states:
Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989)

For the purpose of understanding the meaning of “shaped” in terms of its ordinary and customary meaning, the Examiner provides the Collins dictionary definition of conformal herein:
shaped2
(ʃeɪpt)
ADJECTIVE
Something that is shaped like a particular object or in a particular way has the shape of that object or a shape of that type.

The Examiner contends that the term, shaped, is a term within many arts.  The term is not traditionally used within the art of ultrasound.  This does not mean the term is indefinite or not understood.  The MPEP is clear that the greatest clarity is obtained when the specification serves as a glossary for the claim terms.  In view of the MPEP, the Examiner bases the interpretation based on structures disclosed within the Specification of the Applicant to understand how the shaped conformal regions are being formed.  
In review of the Specification only one instance of “shaped” is used in Para 0080, which states, 
Shaped conformal distribution of elevated temperature can be created through adjustment of the strength, depth, and type of focusing, energy levels and timing cadence

There are other references to “shape” within the Specification of the Applicant.  The Specification of the Applicant further discloses the spatial and temporal controls are used to achieve the “conformal distribution of elevated temperature of variable shape, size and orientation” (Para 0084 of the PGPUB of Specification of the Applicant).  The Specification of the Applicant further states in Para 0084: 
For example, through such spatial and/or temporal control, ultrasound probe 105 can enable the regions of elevated temperature possess arbitrary shape and size and allow the tissue to be heated in a controlled manner

The specific paragraphs cited above from the Specification of the Applicant in support of the applied interpretation of the Examiner.  The Specification of the Applicant makes it clear that the shaping is done through two elements: spatial and temporal control.  Spatial control the Applicant discloses can be based on the geometry of the ultrasound probe as described above and temporal control is based on time and space parameters.
The Examiner contends that the arguments of the Applicant fail to point out how the claims recite structure or steps that are different from the prior art of Koop.  The claims of the Applicant broadly recite effects but not the structure or steps to achieve the desired effects.  The Examiner contends that such a claim construction allows for broader interpretation of the claims than the Applicant intends.  Applicant’s arguments are focused on features of the spatial and timing controls of the specification that are not reflected in the current claim limitations.
In regards to the Examiner interpretation of the claim terms, shaped conformal region, the Examiner as demonstrated by the Drawings provided within the Final Office Action mailed 04/15/2021, how Koop teaches the steps of creating the claimed first and second conformal regions.  Koop discloses creating a specific target portion of tissue for target treatment such as in the surface and subsurface [preheating both a subsurface target portion of tissue and a non-target surface portion of tissue] (Claim 1).  The Examiner contends that the type of targeting disclosed by Koop reads on the shaped conformal regions of the Applicant.  
The Applicant contends that Koop does not teach or support simultaneously directing the first and second ultrasound.  The Examiner, for the purpose of addressing the argument, will reproduce the relevant portion of the Final Office Action mailed 04/15/2021: 
 Koop teaches, “Material preheating may be accompanied by, at the time either prior to, concurrently with or subsequent to surface cooling” (Col. 3, Line 56-58).  Further Koop teaches, “It will be understood that cooling may be initiated before, concurrently with or after initiating delivery of energy to the material” (Col. 9, Line 3-5).    
  The Applicant argues that the logic is flawed and the processes have zero temporal overlap.  The Examiner contends that the applied logic is based on hypothetical syllogisms and a valid logical argument.  Hypothetical syllogisms are short, two-premise deductive arguments, in which at least one of the premises is a conditional, the antecedent or consequent of which also appears in the other premise.  The Examiner will take the time now to lay out the logical argument with hypothetical syllogisms: 
If A, then B
If B, then C
Therefore, if A, then C
When put into words it looks like below.
If it rains today, I will wear my rain jacket
If I wear my rain jacket, I will keep dry
Therefore, if it rains today, I will keep dry

Using the logic within the Final Office mailed 04/15/2021.
If applying preheating, then concurrently apply surface cooling
If applying surface cooling, then concurrently apply delivery of energy
Therefore, if applying preheating, then concurrently apply delivery of energy

The Examiner contends that the Applicant’s arguments are not convincing as the arguments are not directed as to why the specific logic is flawed but merely stating the logic is flawed.  Thus, the argument is unconvincing.

In Response to Section VII Part 1 – The Prior Art Does Not Teach or Suggest Each and Every Element of Independent Claim 28
	The Applicant explains they need to only identify a single element of the claimed invention not included in the prior art or that the elements within the prior art were not arranged as required by the claim to overcome the rejections.
	The Applicant contends that Koop fails to teach or suggest at least a first and second conformal regions of elevated temperature.  Applicant further argues that Koop fails to teach or suggest at least a first and second shaped conformal regions of elevated temperatures.  The Applicant contends that Koop does not show any conformality or shaping to regions of elevated temperature.  The Applicant contends that Koop only teaches an optional heat sink that has a geometry and that the heat sink of Koop is discloses a cryogen spray  The argument is that Koop literally lacks geometry as a spray and the rejection is thus wildly inappropriate.
	The Examiner notes the Applicant is correct in that Koop teaches the heat sink having different embodiments.  The Examiner contends that the taught cryogen spray of Koop was not relied on within the rejection of record.  The rejection of record points to Col. 5, Line 1-5, which supports a heat sink made of glass or sapphire.  As recognized by the Applicant by the nature of their disclosure, ultrasound generate heat and elevated temperatures.  Similar Koop teaches ultrasound to generate heat and elevated temperatures and heat sinks are required to preserve the normal overlaying epidermis (Col. 3, Line 47; Col. 5, Line 1-5 and Col. 6, Line 63-67).  As discussed above, Koop teaches temporal control (Col. 5, Line 59-62), in addition to spatial control based on the geometry of the probe tip (Col. 5, Line 1-5).
In a preferred embodiment of the method of the present invention, cooling and heating are performed in a predetermined timing sequence, optionally with the use of timer circuits and/or other controller means.

The argument that Koop fails to teach or suggest at least a first and second conformal regions of elevated temperature is unconvincing.
The Applicant submitted arguments that Koop fails to teach or suggest the simultaneous nature of directing steps a) and b).  The Applicant took issue with the use of the annotated Drawings provided within the Final Office Action mailed 04/15/2021.  The Examiner contends the annotated Drawings were provided to demonstrate how the Examiner was applying the prior art reference.  The annotated Drawings were not the sole teaching of the reference in the rejection of record.  The Examiner also provided citations from the description of Koop to support the interpretation shown in the annotated drawings.  The Applicant had some questions on page 8 of the brief in regards to the Examiner’s annotated Drawings.  The Examiner will address the questions.
1) Why does the first conformal region of elevated temperature in Drawing 1 have the same width as the optional heat sink 114?
The same width region was merely a demonstration of the region of elevated temperature.  The Examiner acknowledges that other shapes using the spatial and temporal controls may result in different widths of regions in Koop.  The annotated region was to demonstrate a region.  The region of Koop may be smaller or wider than the annotated Drawing based on the spatial and temporal controls of Koop.

2)  Why does the first conformal region of elevated temperature in Drawing 1 extend to the depth that it does?
The depth was merely a demonstration of the region of elevated temperature.  The Examiner acknowledges that other shapes using the spatial and temporal controls may result in different depths of regions in Koop.  The annotated region was to demonstrate a depth.  The region of Koop may be deeper or shallower than the annotated Drawing based on the spatial and temporal controls of Koop.  However, it is noted that the depth of the regions is disclosed by Koop as covering the surface and subsurface (Claim 1).  Such teachings are reflected in the annotated Drawing.

3)  Why does the first conformal region of elevated temperature have the specific shape shown?
The shape was merely a demonstration of the region of elevated temperature.  The Examiner acknowledges that other shapes using the spatial and temporal controls may result for regions in Koop.  The annotated region was to demonstrate a shape.  The regions of Koop may have different shapes than the annotated Drawing based on the spatial and temporal controls of Koop.  However, it is noted that Koop teaches pre-warming both the surface and subsurface of the tissue (Claim 1).  The subsurface is the targeted portions (Figure 1, Element 120) for the treatment and the surface is the non-targeted area.  Such teachings are reflected in the annotated Drawing.

4)  Why does the first conformal region of elevated temperature in Drawing 1 exclude parts of the target portions 120 of material 118 from falling under the region of elevated temperature?
The Drawings were merely a demonstration of the region of elevated temperature.  The Examiner acknowledges that the Drawings are not intended to show a specific region’s precise shape. The figures give a representation of the regions in approximation that, in concert with the disclosure, teach the features of the claim.  The annotated region was to demonstrate the claim interpretation.  If the Examiner was endowed with better photoshopping skills, the Examiner could perhaps produce better Drawings.  Regardless, the Drawings, as is, serve their purpose which is to demonstrate how the teachings of Koop read on the claims.  Accuracy, details and scale aren’t required to fulfill this purpose.

The Applicant submitted arguments that the answer to the four preceding questions is that the Examiner arbitrarily made those choices.  The Examiner respectfully disagrees.  The Drawings were provided in order to assist the Applicant in understanding how the claim limitations were mapped to the prior art.  The Examiner acknowledges that the nature of providing annotated Drawings was going to require some liberties in interpretation but does not change what Koop teaches in terms of the target portions and non-target portions of Koop and other teaches and disclosures.  The Examiner contends that arguments, the Examiner’s annotations are arbitrary, is not convincing.  The annotated Drawings are based on a reasonable interpretation of the prior art of Koop mapped to the specifics of the claim language in the present application.  
The Applicant submitted additional questions on page 9 of the brief which the Examiner will proceed to address as well.
1) Why does the second conformal region of elevated temperature in Drawing 2 have the same width as the optional heat sink 114?
The same width region was merely a demonstration of the region of elevated temperature.  The Examiner acknowledges that other shapes using the spatial and temporal controls may result in different widths of regions in Koop.  The annotated region was to demonstrate a region.  The region of Koop may be smaller or wider than the annotated Drawing based on the spatial and temporal controls of Koop.

2)  Why does the second conformal region of elevated temperature in Drawing 2 start at the depth that it does and end at the depth that it does?
The depth of the annotated region is disclosed by Koop as covering target portion of tissue (Claim 1 and Figure 120).  Such teachings are reflected in the annotated Drawing.

3)  Why does the second conformal region of elevated temperature have the specific shape shown?
The shape was merely a demonstration of the region of elevated temperature.  The Examiner acknowledges that other shapes using the spatial and temporal controls may result for regions in Koop.  The annotated region was to demonstrate a shape.  The regions of Koop may have different shapes than the annotated Drawing based on the spatial and temporal controls of Koop.  However, it is noted that Koop teaches pre-warming both the surface and subsurface of the tissue (Claim 1).  The subsurface is the targeted portions (Figure 1, Element 120) for the treatment and the surface is the non-targeted area.  Such teachings are reflected in the annotated Drawing.

4)  Why does the second conformal region of elevated temperature in Drawing 2 exclude parts of the target portions 120 of material 118 from falling under the region of elevated temperature?
The Drawings were merely a demonstration of the region of elevated temperature.  The Examiner needs to work with the drawings provided so as to not create teachings that are not within the prior art. As the prior art and the instant application are drafted by different entities for different purposes, there is unlikely to be perfect overlap of figures and terminology. The Examiner has provided interpretations and annotated drawings to show how the prior art reads on the claims. The Drawings, as is, serve their purpose which is to demonstrate how the teachings of Koop read on the claims.  Accuracy, details and scale aren’t required to fulfill this purpose.

The Applicant submitted arguments that the answer to the four preceding questions is that the Examiner arbitrarily made those choices.  The Examiner respectfully disagrees.  The Drawings were provided in order to assist the Applicant in understanding how the claim limitations were mapped to the prior art.  The Examiner acknowledges that the nature of providing annotated Drawings was going to require some liberties in interpretation but does not change what Koop teaches in terms of the target portions and non-target portions of Koop and other teaches and disclosures.  The Examiner contends that argument, the Examiner’s annotations are arbitrary, is not convincing.  What would be more convincing is how the teachings of Koop cannot be interpreted in the manner as annotated in the Drawings.  For example, how the target portion of tissue of Koop cannot be annotated as the second conformal region.
In regards to the submitted arguments to the annotated Drawings, the Examiner disagrees that such is hindsight.  The annotated Drawings were provided in order to aid the Applicant in understanding how the teachings of Koop map to the claim limitations.

The Applicant submitted arguments on page 9 in regards to the inherency of the ultrasound teaching within Koop.  The Applicant submits arguments that Koop is focused almost entirely on optical and electrical treatments and one of ordinary skill in the art would draw fewer conclusions then one of ordinary skill in the art would draw for the inherent teaching of optical or electrical because there is no much less description relating to ultrasound when compared to optical or electrical treatments.  The MPEP 2121 (I) states:
When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).

Further MPEP 2121(III) states:
A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). 

The Examiner contends that the burden is on the Applicant to rebut the presumption of operability.  The Applicant attempts to do so by pointing out that the operative heating device being disclosed as being ultrasound or other source of electromagnetic energy which penetrated into regions of tissue means that the disclosure cannot be taken seriously for the purpose of ultrasound.  The Examiner contends that the Applicant states within their own Specification in Para 0069 of the PGPUB:
Any of the a first energy, a second energy, a third energy, and a nth nay be generated by at least one of a laser, an intense pulsed light, a light emitting diode, a radiofrequency generator, an acoustic source, photon-based energy source, plasma source, a magnetic resonance source, and/or a mechanical energy source

The prior art of Koop did a similar extensive list of alternative energy delivery devices disclosure, but as demonstrated by the Examiner such disclosures does not prevent one of ordinary skill in the art from practicing the invention.  The argument is not convincing.
	The Applicant contends that an articulated arm is not practical for acoustic energy on page 11 but the Examiner disagrees.  An articulated arm is common with the ultrasound art.  For example, Dulapa et al. (U.S. Patent 4,492,119) in Figure 1 shows an articulated arm for mounting an ultrasonic scanner (Claim 1).  The articulated arm to hold the ultrasound probe would not be wildly inconceivable to deliver ultrasound energy. 
The Applicant submitted arguments that so much of the Examiner’s rejection of the present claims is based on assumptions and insinuations that the lack of meaningful disclosure becomes important and that an ultrasound probe is not discussed in Koop.  The Examiner respectfully disagrees.  The discussion above laid out in detail the support for the rejection and the claim that Koop fails to teach an ultrasound probe is not accurate.  The Applicant questions how the Examiner connects the mention of ultrasound to the heat sink.  The Examiner contends Koop discloses the heat sink on the probe tip in Col. 5, Line 1-5.  The Examiner disagrees with the Applicant’s assertion that Koop fails to teach or suggest each and every element of the Applicant’s claimed invention.
Basic Logical Flaws Destroy the Reasoning of the Rejection
The Applicant submits that the rejection hinges on faulty logic and presents a scenario where cooling is applied concurrently with preheating, cooling applied only and then cooling applied concurrently with delivery of treatment energy.  The Examiner acknowledges that Koop teaches many combinations to carry out the method steps.  Having a preferred method or ideal sequence does not teach against the disclosure of other taught sequences.  The Examiner respectfully disagrees with the Applicant.

Respectfully submitted,
/Helene Bor/
Patent Examiner, Art Unit 3793  

Conferees:
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793     
                                                                                                                                                                                                   /DAVID DUFFY/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Conformal.” Collinsdictionary.com Dictionary, Collins, https://www.collinsdictionary.com/us/dictionary/english/conformal. Accessed 9 Jun. 2022.
        2 “Shaped.” Collinsdictionary.com Dictionary, Collins, https://www.collinsdictionary.com/us/dictionary/english/shaped. Accessed 9 Jun. 2022.